DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/2022 has been entered. 
Claims 1, 11, and 20 are amended in response to the last office action. Claims 1-20 are pending. Baker et al, Doerner et al, and Kiselev et al were cited, previously.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11, 12, 14-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al [US 9,148,174 B2] in view of Malone et al [US 2019/0042365 A1].
	As to claims 1 and 20, Baker et al teach a method comprising:

determining a first data protection scheme or a second data protection scheme is employed for a first data block using the data structures, wherein the first data protection scheme and the second data protection scheme have a first data integrity guarantee [e.g., “The storage cluster then determines whether to store the digital object 

Baker et al do not teach, however Malone et al teach determining the first data protection scheme and the second protection scheme are concurrently employed for the first data block using the data structures, wherein the first data protection scheme and the second data protection scheme have a first data integrity guarantee [e.g., “At block 408, storage manager I 302 updates streams and extents metadata 304 with locations of the replicas of the extents.  At block 410 storage manager I 302 notifies ROLEC manager 306 that the extents are eligible for lazy erasure coding” in paragraph 0023, “At block 604, ROLEC manger 306 updates a list of extents to be erasure encoded.  In 
As to claim 2, the combination of Baker et al and Malone et al teaches wherein reducing storage of redundant information for the first data block in accordance with the second data protection scheme further comprises deleting one or more copies of the first data block [e.g., “The older version is deleted once the newer version is successfully written in the cluster.  The health processing module may also delete older versions of objects for which newer versions are present, as a way of maintaining cluster data from error states” in col. 2, lines 45-49, “When a triggering condition is satisfied, the cluster converts the object from a storage using replication to an erasure coding format, from one erasure coding format to another, or from an erasure coding format to a replication storage format.  The original object in its old format may be deleted if desired” in col. 3, lines 14-19 of Baker et al].
As to claim 3, the combination teaches wherein maintaining storage of redundant information to improve performance avoids parity computation of the first erasure coding [e.g., “If the object is not a manifest as described above, it is returned to the client application.  If the object is a manifest, it next identifies a plurality of segments within the storage cluster using unique segment identifiers found within the manifest.  Using these unique segment identifiers, the method reconstructs the digital object using the segments and an erasure coding algorithm.  Finally, the method returns the digital object to the client application” in col. 2, lines 30-37 of Baker et al].
As to claims 5 and 14, the combination teaches wherein the data protection schemes are configured on a per volume basis, wherein generating the data structure identifying data blocks for each of the plurality of data protection schemes further comprises determining which volumes utilize the first data block [e.g., “More specifically, the present invention relates to a combination of erasure coding and replication in a fixed-content storage cluster and to volume failure recovery when using erasure coding” in col. 1, lines 20-25, “Accordingly, it is advantageous to distribute each segment to different volumes within a storage cluster (and to different nodes), thus protecting the data object against the loss of any two volumes within the cluster” in col. 4, lines 10-14, “Each segment of an erasure-coded object includes a hint as to the volume identifier within the cluster that holds the next segment of the object” in col. 4, lines 61-63 of Baker et al].
As to claims 6 and 15, the combination teaches updating a data protection bit mask associated with the first data block to indicate that one of the first data protection scheme and second data protection scheme is removed from association with the first 
As to claim 7, the combination teaches determining a third data protection scheme is associated with the first data block using the data structures, wherein the third data protection scheme has a second data integrity guarantee greater than the first data integrity guarantee, wherein the third data protection scheme is a second erasure coding; and reducing, based on the policy, the storage of redundant information for the first data block in accordance with the third data protection scheme [e.g., “Also, different objects may be assigned different erasure codings.  In the case of very large objects, several such erasure sets may be used to represent the object.  By allowing different objects to be assigned different encodings, including ordinary replication, the invention allows different levels of protection against data loss, at different processing costs and storage footprints” in col. 4, lines 29-37 of Baker et al].
As to claim 8, the combination teaches distributing redundant information from the first and second data protection schemes across the nodes of the clusters according to a hash [e.g., “Any remaining data is formed in a final remainder stripe (rem) 240 and hash metadata may be stored at the end of each segment in a section 270” in col. 7, lines 22-25 of Baker et al].
As to claims 9 and 16, the combination teaches wherein the first data block is included in a first volume associated with the first data protection scheme and included in a second volume associated with the second data protection scheme [e.g., “Step 712 results when the trigger condition indicates that the object (currently stored using replication) should be converted to erasure coding.  The unique identifier for the object is obtained (from the object metadata, cluster settings, administrator input, or other) and the cluster determines a node on which a replica of the object exists.  In step 716 this node reads the object from one of its disks into memory.  Next, in step 720 the node writes the object to the cluster using the particular erasure coding format determined from user metadata, system metadata, cluster settings, or administrator input.  This step may be performed as discussed above with reference to FIGS. 4A and 4B, specifically, steps 416-448” in col. 17, lines 5-16 of Baker et al].
As to claim 11, Baker et al teach a system comprising:
a cluster of storage nodes, each respective storage node including a storage device coupled to a processor, wherein execution by the processor of instructions contained on the storage device causes the cluster [e.g., “The present invention may be implemented using any suitable computer hardware and software, and may be implemented upon a storage cluster that includes any number of computer nodes.  Preferably, each node includes a CPU (or multiple CPUs), an operating system, communication links to the other nodes (or, to at least a central router), and any number of internal hard disk drives or solid-state drives (i.e., from zero to N), often referred to as volumes” in col. 5, lines 20-28] to: 

determine first and second data protection schemes are employed for a first data block using the data structures, wherein the first data protection scheme has a same data integrity guarantee as the second data protection scheme, wherein the first data protection scheme is replication and the second data protection scheme is erasure coding [e.g., “The storage cluster then determines whether to store the digital object in the storage cluster using replication or erasure coding.  This determination may be 
perform, based on a policy, one of:
(1) generation of one or more encoded blocks according to the erasure coding for a group of blocks including the first data block, and marking as unused replicas of the group of blocks unnecessary to maintain the data integrity guarantee; and
(2) maintaining storage of unencoded replicas of the first data block to improve performance and maintaining the data integrity guarantee [e.g., “When it is determined to store the digital object using erasure coding, the storage cluster writes the digital object to a number of computer nodes of the storage cluster using erasure coding and the digital object is stored as a plurality of segments.  In addition, a manifest computer file is created that includes an indication of the erasure coding and a unique identifier 
Baker et al do not teach, however Malone et al teach determining the first data protection scheme and the second protection scheme are concurrently employed for the first data block using the data structures, wherein the first data protection scheme and the second data protection scheme have a first data integrity guarantee [e.g., “At block 408, storage manager I 302 updates streams and extents metadata 304 with locations of the replicas of the extents.  At block 410 storage manager I 302 notifies ROLEC manager 306 that the extents are eligible for lazy erasure coding” in paragraph 0023, “At block 604, ROLEC manger 306 updates a list of extents to be erasure encoded.  In an embodiment, an alternative to storage manager I 302 notifying ROLEC manager 306 for every extent is to have the storage manager save information about eligible extents, and ROLEC manager 306 polls for this information periodically.  At block 606, ROLEC manager 306 evaluates the list of extents to determine if an erasure encoded stripe can be created” in paragraph 0025].  Therefore, it would have been obvious to one of 
As to claim 12, the combination teaches wherein said generation of one or more encoded blocks according to the erasure coding of the group of blocks further recycling the unused replicas of the group of blocks unnecessary to maintain the data integrity guarantee [e.g., “The older version is deleted once the newer version is successfully written in the cluster.  The health processing module may also delete older versions of objects for which newer versions are present, as a way of maintaining cluster data from error states” in col. 2, lines 45-49, “When a triggering condition is satisfied, the cluster converts the object from a storage using replication to an erasure coding format, from one erasure coding format to another, or from an erasure coding format to a replication storage format.  The original object in its old format may be deleted if desired” in col. 3, lines 14-19 of Baker et al].
As to claim 18, the combination teaches wherein the instructions further cause the cluster to: store the first data block in a first storage node of the cluster, the first storage node selected according to a hash function applied to the first data block [e.g., “Any remaining data is formed in a final remainder stripe (rem) 240 and hash metadata may be stored at the end of each segment in a section 270” in col. 7, lines 22-25 of Baker et al].
As to claim 19, the combination teaches wherein the instructions further cause the cluster to: store at least one of the encoded blocks in a second storage node of the cluster, the second storage node selected according to the hash function applied to the at least one of the encoded blocks [e.g., “Any remaining data is formed in a final remainder stripe (rem) 240 and hash metadata may be stored at the end of each segment in a section 270” in col. 7, lines 22-25 of Baker et al].
Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al and Malone et al as applied to claims 1 and 11 above, and further in view of Doerner et al [US 2017/0177266 A1].
	As to claims 4 and 13, the combination of Baker et al and Malone et al does not explicitly teach, however Doerner et al teach wherein generating the data structure associating data blocks for each of a plurality of data protection schemes supported by the storage system further comprises generating a Bloom filter for data blocks to which the associated data protection scheme applies [e.g., “Embodiments described herein may employ a sharded Bloom filter.  Conventional deduplication systems that use a conventional global index may also use a Bloom filter to improve efficiency” in paragraph 0065, “A k/v data store 1526 may have an individual approach to data protection.  The individual approach to data protection may be an erasure coding approach, a RAID approach, or a replication approach.  In another embodiment, other approaches to data protection may be employed.  Metadata ring 1522 may also include one or more k/v data stores 1528.  A k/v data store 1528 may have also an individual approach to data protection” in paragraph 0146, “In one embodiment, consistent hashing logic 1510 and deduplication logic 1530 provide a sharded Bloom filter.  The .
Claims 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al and Malone et al as applied to claims 1 and 11 above, and further in view of Kiselev et al [US 2015/0149423 A1].
	As to claims 10 and 17, the combination of Baker et al and Malone et al does not explicitly teach, however Kiselev et al teach scaling out the cluster by adding a storage node; rebalancing the first data block and the redundant information for the first data block within the scaled out cluster [e.g., “In some other embodiments, if the configuration of the cluster changes because disks or nodes have been added or removed, data may need to be rebalanced or relocated to take advantage of new storage capacity or to adapt to storage capacity being reduced” in paragraph 0018, “When an additional storage capacity, such as a disk 65 on a node 10 or a new node 10, is added to the cluster, when storage capacity is reduced, such as removal of a disk 65 or a node 10 is removed (causing all disks 65 attached to the given node 10 to go 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILWOO PARK whose telephone number is (571) 272-4155.  The examiner can normally be reached on M-F, 9 AM-5 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. lnformation regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ILWOO PARK/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        2/22/2022